Citation Nr: 0809612	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for right femoral neuropathy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for left femoral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The case was subsequently transferred to 
the jurisdiction of the Reno, Nevada, RO. 

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was prepared and associated with the claims 
file.

In December 2006, this case was remanded for additional 
evidentiary development.  The requested development was 
completed, and the case was returned to the Board for further 
appellate review.


FINDING OF FACT

The preponderance of the evidence of record shows that the 
veteran does not have bilateral compressive femoral 
neuropathy that is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment.




CONCLUSION OF LAW

Compensation benefits for additional disability in the form 
of bilateral compressive femoral neuropathy due to surgery 
performed at a VA medical facility are denied.  38 U.S.C.A. 
§§ 1151, 7104 (West 2002 & Supp 2007); 38 C.F.R. 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims has 
held that VCAA notice requirements apply to all five elements 
of a service connection claim.  These are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In this case, which 
involves claims for compensation under 38 U.S.C.A. § 1151, 
element (3) would be a connection between VA hospitalization, 
medical, or surgery treatment, and an additional disability 
or disabilities.  In such a claim, the veteran should also be 
advised that the additional disability or disabilities must 
be the result of VA fault such as carelessness, negligence, 
lack of proper skill, or error in judgment, or not a 
reasonably expected result or complication of VA treatment.

In this case, the RO issued notice letters in February 2003 
and November 2004, which properly advised the veteran of the 
evidence and information needed to substantiate his claims 
for compensation under 38 U.S.C.A. § 1151.  These letters 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claim.  The February 2003 letter was issued 
prior to the initial adjudication of this claim, and, 
following the issuance of the November 2004 letter, his claim 
was readjudicated in a Supplemental Statement of the Case.

As to the Court's holding in Dingess, element (1) is not in 
dispute, and the November 2004 letter fully advised the 
veteran as to elements (2) and (3)  Despite the inadequate 
notice provided to the veteran on the disability evaluation 
and effective date elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for compensation, any questions as to the appropriate 
disability evaluation or effective date to be assigned are 
rendered moot.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
accordance with the Board's remand instructions, the veteran 
underwent a VA examination in February 2007 to clarify the 
nature and etiology of his claimed neuropathy; and the report 
of this examination is associated with the claims file.



II.  Relevant Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

III.  Analysis

The veteran essentially contends that he suffers from 
bilateral lower extremity neuropathy, which he believes is 
the result of surgical procedures that he underwent in April 
2002 at a VA facility.  In support of this claim, the veteran 
and his wife have both argued that he had no trouble with his 
lower extremities prior to the surgery, and that afterwards 
he immediately began to experience pain, numbness, and 
paralysis.

In this regard, the record reflects that, in April 2002, the 
veteran underwent a cardiac catheterization after complaining 
of exertional chest pain.  It was noted that both the right 
femoral and left brachial artery sites were used.  He was 
found to have very tortuous iliac and aortic vessels, and a 
mildly dilated aortic root, which prevented selective 
cannulation of the LCA from the femoral approach.  He was 
subsequently readmitted for accelerating angina, and during 
that admission, he underwent coronary bypass grafting of two 
vessels which included harvesting the right saphenous vein.  

The operative report shows that he tolerated the procedure 
well, with no complications.  However, shortly after the 
surgery, he complained of stiffness and muscle spasms of the 
lower extremities.  This was relieved with range of motion 
three times a day and repositioning every two hours.  A CT 
scan of the low back showed degenerative disc disease with no 
disc herniation, and, in an April 2002 note, it was found 
that the veteran's weakness was most likely from right and 
possible mild left femoral nerve injuries based on no 
significant findings on CT scan and strong adductors.  
However, following a neurological consultation two days 
later, it was noted that the etiology of the veteran's 
complaints was difficult to ascertain.  Numerous possible 
causes were considered, to include extreme intraoperative 
positioning, but since the condition was bilateral this 
seemed unlikely.  The cardiac catheterization was also 
considered as a cause, although this was also found unlikely 
since the symptoms had developed some 11 days after the 
procedure. 

One week later, some improvement of leg strength was noted, 
but the veteran still reported a tingling sensation.  An EMG 
found denervation potentials in the femoral distribution, 
bilaterally although worse in the right.  The assessment was 
bilateral femoral nerve neuropathies.  Continued improvement 
in his symptoms was noted two days later, but the etiology of 
this condition was noted to still be unclear.  The examiner 
indicated that it was possible that there had been trauma at 
the time of the catheterization, but also that it might not 
be possible to determine a precise cause.

On April 29, 2002, the veteran was transferred to a 
rehabilitation facility.  His lower extremity strength 
continued to improve, and his neuropathic pain had responded 
well to treatment with medication.  A November 2002 neurology 
consult noted a finding of bilateral femoral compressive 
neuropathies associated with his bypass graft surgery.  The 
veteran described bilateral quadriceps weakness, and numbness 
on the anterior and medial aspects of his legs bilaterally.  
The veteran also reported that he felt that his symptoms of 
weakness and numbness were gradually resolving with time.  
The examiner noted an assessment of a history of bilateral 
compressive neuropathies, which were slowly resolving.  The 
examiner also concluded that his balance problems may have 
been on the basis of peripheral neuropathy, and that he had 
chronic uremia, which may be an independent factor for axonal 
degeneration.  However, a January 2003 EMG concluded that the 
results found no evidence of definite peripheral neuropathy, 
and the findings were found to be consistent with an early 
axonal neuropathy.  The changes in the quadriceps muscles 
were described as consistent with the history of bilateral 
femoral compressive neuropathies.

Shortly thereafter, in February 2003, the veteran underwent a 
glucose tolerance test, which was found to be abnormal.  He 
was given a diagnosis of diabetes mellitus.  In May 2003, it 
was found that the veteran had status post traumatic 
bilateral femoral neuropathies without evidence of ongoing 
axonal denervation.  It was also concluded that he had 
generalized axonal peripheral neuropathy secondary to 
diabetes, as well as lumbar strain.  His compressive 
neuropathies were noted to be resolving.

It is clear from the treatment records discussed above that 
the veteran experienced symptoms in both lower extremities 
immediately following his coronary artery bypass grafting in 
April 2002.  Furthermore, although several theories were 
considered as to precisely how the injury occurred, it is 
clear that a femoral nerve injury of some sort was 
consistently believed to be the underlying cause of his 
symptoms.  However, it also appears from the clinical records 
dated in November 2002 and May 2003 that the femoral 
neuropathy present following surgery either was resolving or 
had resolved, and that the symptoms that were present in his 
the lower extremities by May 2003 were primarily attributable 
to diabetic peripheral neuropathy.  

In light of this record, the Board remanded this case in 
December 2006 so that the veteran could undergo further 
physical examination and diagnostic testing in an attempt to 
clarify the nature and etiology of his current lower 
extremity symptoms.

In accordance with the Board's instructions, the veteran 
underwent a neurological examination in February 2007, which 
included EMG and nerve conduction studies.  During that 
examination, the veteran reported that his legs had become 
paralyzed following cardiac surgery in 2002, and that he had 
spent two months in rehabilitation.  He indicated that his 
legs remained weak, and that he still experienced occasional 
numbness of the feet, and pain in his legs, groin, and lower 
back.  The examining physician also noted that he had 
received and reviewed the veteran's claims file.  Physical 
examination revealed absent deep tendon reflexes in both 
lower extremities, but normal sensation to pinprick and light 
touch.  Gait and coordination were found to be normal.  
Following EMG and nerve conduction studies, the examining 
physician concluded that he could find no evidence of 
compressive femoral neuropathies that could be related to his 
April 2002 surgery.  The physician noted that there was, 
however, definite clinical and electrodiagnostic evidence 
consistent with peripheral neuropathy due to diabetes.  For 
these reasons, the physician concluded that the veteran did 
not have femoral neuropathy related to his surgery, but 
instead, had peripheral neuropathy secondary to his diabetes.

The Board finds the report of the veteran's February 2007 VA 
neurological examination to be the most probative evidence of 
record as to the etiology of his current disability in the 
lower extremities.  As noted, the examiner's findings were 
based on a review of the complete record, including the 
records of treatment immediately following his 2002 surgery, 
as well as the results of current EMG and nerve conduction 
studies.  The Board finds his conclusions to be entirely 
consistent with the veteran's medical history as documented 
by his treatment records, which reflect extensive evaluation 
for neurological complaints in the lower extremities 
immediately following the surgery that were attributed to 
femoral nerve injury; followed by improvement in the symptoms 
after rehabilitation; a specific finding in November 2002 
that his symptoms were resolving; and an ultimate finding in 
May 2003 that there was no evidence of ongoing axonal 
denervation related to the femoral nerve injury, but that he 
did have generalized axonal peripheral neuropathy secondary 
to diabetes.

The Board is aware that the veteran sincerely believes that 
his current neurological manifestations in the lower 
extremities are a result of his 2002 surgeries.  However, as 
a lay person he lacks the requisite medical knowledge and 
education necessary to render a probative opinion regarding 
causality of medical disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has considered the testimony of the veteran's 
spouse, E.B., who reportedly worked as a licensed practical 
nurse (LPN) for over thirty years.  She testified as to her 
own observation that the veteran first developed symptoms in 
his lower extremities immediately following the surgery in 
April 2002, and that he has continued to experience problems 
ever since.  For these reasons, she believed that his 
symptoms were clearly the result of negligence or other error 
on the part of VA in performing his surgery.  She also 
testified that he was not diagnosed with diabetes mellitus 
for almost a year after the surgery, and that she believed 
his diabetes was not the cause of his symptoms.

The Board is cognizant that, as a former LPN, the veteran's 
wife does possess some medical training and knowledge.  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this regard, the Board notes that E.B.'s opinion rests 
entirely on two facts of this case, the first being that he 
developed symptoms immediately following the surgery in April 
2002, and the second being that he was not diagnosed with 
diabetes mellitus until approximately ten months after the 
surgery in February 2003.  In contrast, the physician who 
examined the veteran in February 2007 considered those same 
facts, but also reviewed the findings of recent EMG and nerve 
conduction studies, which revealed no evidence of compressive 
femoral neuropathies that could be related to his April 2002 
surgery.  Given their respective qualifications and 
expertise, and the fact that the VA physician also relied on 
both the diagnostic studies noted above and the veteran's 
complete documented medical history, the Board finds that his 
opinion outweighs that of the veteran's wife.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran currently has 
bilateral femoral compressive neuropathy as a consequence of 
his April 2002 surgery.  As discussed in detail above, the 
greater weight of the probative evidence establishes that his 
current symptoms in the lower extremity are attributable to 
diabetes mellitus.  

Having found that the veteran does not currently have femoral 
neuropathy that was proximately caused by his surgery, there 
is no need to discuss whether such disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right femoral neuropathy is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
femoral neuropathy is denied.



____________________________________________
Holly E. Moehlmann 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


